                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



BIOMERIEUX,S.A. and BIOMERIEUX,INC.,

               Plaintiffs,

       V.                                                     C.A. No. 18-21-LPS


HOLOGIC,INC., GRIFOLS S.A., and GRIFOLS
DIAGNOSTIC SOLUTIONS INC.,

               Defendants.



                                   MEMORANDUM ORDER


       At Wilmington this 6th of February,2020:

       Having reviewed the proposed final pretrial order (D.I. 396)("PTO")filed by Plaintiffs

bioMerieux, S.A. and bioMerieux,Inc.(together,"Plaintiffs") and by Defendants Hologic, Inc.

("Hologic"), Grifols Diagnostic Solutions Inc.("GDS"),and Grifols, S.A.("GSA")(together,

"Defendants"),

       IT IS HEREBY ORDERED that:

        1.     Plaintiffs' motion in limine("MIL")#1,seeking to exclude evidence and

argument relating to inequitable conduct, is GRANTED to the extent that:(a)evidence that is

solely relevant to inequitable conduct(which will be the subject ofa subsequent bench trial) and

to no other issue in the case will not be admitted; and(b)there shall be no evidence, argument, or

suggestion that anyone intentionally withheld material information from the Patent and

Trademark Office("PTO")or had(and violated) a duty of candor to the PTO. "Defendants do

not intend to introduce at the jury trial evidence relating to intent to deceive or the duty of candor

   "(D.I. 396-2 Ex. 7P at p.8 of259) However,Defendants will be permitted to reference
experimental data that is also a basis for their inequitable conduct claim, as it is relevant at least

to obviousness,including secondary considerations (e.g., unexpected results). See, e.g., W.L.

Gore & Associates, Inc. v. C.R. Bard, Inc., C.A. No. 11-515-LPS D.I. 473 at 2-3(D. Del. Nov.

24,2015). The probative value oif such data, and the fact it was not before the PTO (without any
reference or suggestion to whether it should have been), is not substantially outweighed by the

risk of unfair prejudice, confusion, or any other concerns of Federal Rule of Evidence 403("Rule

403").

         2.     Plaintiffs' MEL #2, seeking to preclude Defendants from relying on a laboratory

notebook that third-party Ortho Clinical Diagnostics("Ortho") produced ("Ortho notebook"), is

DENIED. There is sufficient evidence from which the Ortho notebook could be found authentic

pursuant to Fed. R. Evid. 901(b)(4); if authentic, it qualifies as an ancient document imder Fed.

R. Evid. 803(16); and it has probative value that is not substantially outweighed by any risk of

unfair prejudice. Authentication may be supported by circumstantial evidence, including a

document's source, appearance, content, substance, internal pattern, distinctive characteristics,

and age. See, e.g., LG Display Co. v. AUOptronics Corp.,265 F.R.D. 189,196(D. Del. 2010).

The Ortho notebook was produced in response to a subpoena; moreover,the content, appearance,

and substance ofthe notebook support what Defendants purport it to be: a lab notebook

underlying the work leading to the invention described in U.S. Patent No.6,001,558 ("the

Backus patent"). The notebook's pages are signed by the named inventor, John Backus, contain

primer data disclosed in the Backus patent, and are microfilmed consistent with the standard

operating procedure for lab notebooks. (D.I. 396-2 Ex. 7P at p.41-241,253-254) Thus,the

produced lab notebook meets the authentication requirements under Fed. R. Evid. 901(b)(4). It

also qualifies under the "ancient documents" exception to the rule against hearsay because it is a

                                                   2
statement in a document that was prepared before January 1,1998, and whose authenticity is

established. Fed. R. Evid. 803(16). Finally, the probative value ofthe Ortho notebook

outweighs any purported prejudice. The Ortho notebook is probative ofsimultaneous invention,

consistent with a disclosed opinion of Defendants' expert. Dr. Ehrlich, and any risk that the jury

might be confused it is being offered as §102(g)prior art can be handled by appropriate

instructions to counsel, witnesses, and the jury. A lab notebook is the type ofinformation a

technical expert in this field would reasonably rely on. See, e.g., Endo Pharm. Inc. v. Actavis

Inc., 2017 WL 3731001, at *4(D. Del. Aug. 30,2017).

       3.      Plaintiffs' MIL #3,seeking to preclude Defendants from presenting evidence or

testimony regarding Defendants' Indented Bills of Materials("IBOMs"),is DENIED. Plaintiffs

have not addressed or satisfied the applicable test for exclusion ofevidence based on its

purported untimeliness. See Meyers v. Pennypack Woods Home Ownership Assn., 559 F.2d 894,

905(3d Cir. 1977)(describing exclusion ofevidence as "extreme sanction"). Plaintiffs never

raised (with Defendants or the Court)any objection to the adequacy ofthe preparation of

Defendants' Rule 30(b)(6) witness, at or after the deposition, including in the six months

between service of Mr. Bone's expert report(relying on IBOMs)on August 1,2019 and the

filing ofthe MIL (complaining that Defendants 30(b)(6) witness had not been prepared to

discuss IBOMs)on January 31,2020. Plaintiffs should not be surprised by Defendants' use of

the IBOMs,as the documents appear on both parties' exhibit lists and both relevant experts have

opined on them; the timing with which Plaintiffs have raised this issue leaves suggests it is not

prejudicial and certainly not to the degree that would persuade the Court to order a late additional

deposition or move the trial date; and there is no evidence of bad faith or willfulness by

Defendants.


                                                 3
       4.      Defendants' MIL #1, seeking to exclude reference to or use ofany other

proceedings regarding the patents-in-suit or related foreign patents, will be argued at the pretrial

conference("PTC")tomorrow.

       5.      Defendants' MIL #2, seeking to preclude Plaintiffs from arguing a conception or

reduction to practice date earlier than June 23,1997,is DENIED. Plaintiffs have confirmed that

they will not assert that the patents-in-suit are entitled a priority date before June 23,1997. (See

D.L 396-4 Ex.7D at p. 198 of 373) The probative value of Plaintiffs' evidence related to

research imderlying the patents-in-suit, including as helpful background about the technology,

outweighs the potential for unfair prejudice. Any risk that the jury might mistakenly conclude

that Plaintiffs are proposing a priority date earlier than June 23,1997 can be addressed by ajury

instruction, should any party propose one.

       6.      Defendants' MIL #3,to exclude reference to irrelevant and prejudicial financial

and corporate information, is GRANTED IN PART and DENIED IN PART. Plaintiffs will

not be permitted to introduce evidence of Defendants' overall financial state or revenues not tied

to the accused products and not tied to Plaintiffs' expert opinion regarding a reasonable royalty

calculation. (See D.I. 396-4 Ex.7D at p.206-07 of373) The minimal probative value ofsuch

evidence to issues actually being decided by the jury is substantially outweighed by the risk of

unfair prejudice to Defendants. Similarly, evidence of Defendants' economic and corporate

issues unrelated to any claim or defense will also be excluded. For example, documents

describing Defendants' executive turnover and a potential sale ofthe company could unfairly

prejudice Defendants as "chronic bad actors." (See D.L 396-4 Ex. 7D p.208 of373) Plaintiffs'

expert, Ms. Lawton, did not base any of her opinions on this evidence,including her opinion as

to the parties' positions in a hypothetical negotiation. The Court will not, however, exclude

                                                  4
exhibits such as Defendants' SEC filings and presentations to investors provided they are used

for a proper purpose(such as describing Defendants' diagnostics business or the revenues

associated with the accused products) and provided that the parties meet and confer on

appropriate redactions(ofirrelevant and/or unfairly prejudicial information). Documents that are

offered merely to show the purported "public perception ofthe state of Hologic in January 2014"

(D.L 396-4 at p.214 of373)will be excluded. Their minimal probative value (as supposedly

showing a weakened negotiation position at the time ofthe hypothetical negotiation)is

substantially outweighed by the risk of misleading and confusing the jury and unfairly

prejudicing Defendants.

       7.      Considering the issues that will be the subject ofthe trial, and given the Court's

procedures for counting time,the Court does not believe the parties require their requested

twenty(20) hours per side. (See PTO at 159) Instead, the Court believes that no more than

fifteen(15)hours per side is necessary. The parties shall be prepared to address at tomorrow's

FTC whether they continue to request more than 15 hours and, if so,the basis for such a request.

       8.      Given the Court's other commitments,the trial will take place at some or all of

the following times, subject to the overall time limits for trial presentations(as noted above and

to be discussed further tomorrow):


               Tuesday, February 18:          8:30 a.m.-5:00 p.m.


               Wednesday, February 19:        8:30 a.m.- 3:00 p.m.


               Thursday, February 20:         8:30 a.m.-5:00 p.m.


               Friday, February 21:           8:30 a.m.-5:00 p.m.


               Monday,February 24:            8:30 a.m.-5:00 p.m.
                                                 5
Tuesday, February 25:     8:30 a.m.-5:00 p.m.


Wednesday, February 26:   8:30 a.m.- 12:00 p.m.


Thursday, February 27:    8:30 a.m.- 5:00 p.m.




                                                    /

                                HONORABLE LEONARD P. STARK
                                UNITED STATES DISTRICT JUDGE
